Title: To James Madison from Joseph C. Cabell, 10 March 1821
From: Cabell, Joseph C.
To: Madison, James


                
                    Dear Sir,
                    Richmond 10 March 1821.
                
                It would have given me great pleasure to write you from time to time the state of our business in the Assembly, and I should have done so, but that my constitution was scarcely able to support the pressure of my regular duties. In the interview which I shall have the pleasure to have with you at Monticello in April, I will give you any details you may desire respecting past transactions & future prospects. But I must ask leave to say a few words to you in anticipation. You see our Bill has passed, but in a shape very different from what we desired. “Two or three more such victories & we are undone.” The Academies have joined the Primary Schools, & we

are hemmed in between the $45,000, & the surplus over $60,000, with a debt the interest of which amounts to nearly half of our annuity. It is really strange: no body in the country seems to care for this poor school system: and yet in the House of Delegates it remains popular. My present impression is that to get rid of our debt, we must look beyond the Literary Fund, and the Assembly will always be difficult on that head. Many respectable men in the Assembly are becoming impatient about the Academies, and are pressing the opinion that the University should go forward by degrees. Our leading friends about Richmond discover great anxiety as to the future. The enemies of the Institution are gaining ground with the Bulk of the people generally thro’ the State. The Appointment of Doctor Cooper has enlisted all the religious orders of Society against the Institution. You have not an idea how excessively unpopular Doctor Cooper now is in Virginia. I verily believe that 99/100s of the people of Virginia would now vote against him. Even all the free thinkers of my acquaintance about Richmond protest against his being made a Professor of the University; all on the ground of policy, & some on the ground of principle. I sincerely believe that if Doctor Cooper should be made President, it will cause the entire overthrow of the institution. Possibly he may be sustained as a Professor, if he comes in with others, after a time. I doubt whether he would get any votes except yours, Mr. Jefferson’s & mine. If he should, the further support would be reluctant homage to yourself and Mr. Jefferson. This state of things vexes & distresses me: and I apprize you of it, to prevent you and Mr. Jefferson from being taken unawares, & from committing yourselves to Doct: Cooper. For further information on this head I refer you to the Visitors in full meeting. It is the Universal opinion of all our friends that we should never come here again for money to erect buildings. This is the last donation for that object. Our friends tell me—“For God’s sake, beg Mr. Jefferson & Mr. Madison, to finish the buildings with this $60,000. and if it should not be enough, not to commence any building which cannot be finished.” Many think we had better not spend any more of the $60,000, than is indispensably necessary to put the institution into operation, & to keep as much as possible of the Annuity for the annual support of the establishment. They think it would be a great recommendation to report a balance unexpended next winter. The two Houses parted on very bad terms; the House of Delegates in a state of great excitement, because the Senate would not consent to an unconditional surrender of the back quotas. The Senate only insisted on a few very reasonable amendments calculated to prevent waste & misapplication. We are falling into days of ignorance & bigotry where local & petty interests, take captive the general good, as the Liliputians did Gulliver. Looking to the future, with better hopes, at the begining of our session, I had made up my mind to offer no more for the Senate but I have at the request of Mr. Jefferson & some

other friends consented to come again, & render any service in my power. I have written in various directions to my friends with the hope of bringing in auxiliaries. I hope to succeed with Mr. Taylor of Chesterfield, the gentleman who acted so great a part on the subject of the site. Mr. Archer of Powhatan will also join us. He is a man of considerable energy of character, & very zealous in whatever he undertakes. Col: Mallory of your county, is of the same class, is very enthusiastic on this subject & ought to return. Mr. Morton appears to me a most amiable & enlightened young gentleman, & would go any lengths for the University. Doddridge joined us heartily at the close of the session: he will not return. Blackburn united cordially with us, & was a valuable friend. He will probably return & run with us. But he was much offended about the failure of the Primary School-bill. Mr. Morris of Hanover, one of our best friends will come again. So I hope will Mr. Crump, Mr. Bowyer, Mr. Watson & Mr. Gordon. But I greatly fear that our principal friend, Genl. Breckenridge will not consent to serve again. This is a point of infinite importance, for he is the only man that can keep the western delegation correct. He promised me not to commit himself till our meeting in April, but I am credibly informed that when he left town, he declared he could not consent to serve again. Botetourt Court is on monday next, and I fear he will then publicly decline, and another candidate be declared in his place. Yet I have reasons to believe that if such should be the fact, the person will be the late Speaker Watts, son in law to the Genl. who could be prevailed on to give place to his father in law. I now write you, as I have this day written Mr. Jefferson, chiefly for the purpose of conjuring you to write immediately to the Genl. and to use all your influence with him to serve one more term. He is our Bulwark in the House of Delegates, & if we lose him, without a great change in the public mind, I shall be in utter despair for years to come. His address is Fincastle. We shall lose our valuable friend Mr. Stevenson, who will go to Congress. I am, Dr. Sir, with great respect & sincere regard yr. obt. servt.
                
                    Joseph C. Cabell
                
            